Teeat, ■],
Under the agreed statement of facts there is only one question to be determined, viz., whether the lien of an attachment, after wages earned, cuts off the demand for said wages under section 761, Rev. St. Mo. The obvious purpose of such statute is to make the property of a corporation specially subject to the wages therein named, unless there was, prior to the earning of said wages, a specific lien. A subsequent lien by attachment does not deprive the laborer for wages earned, from priority of right therefor.
Demurrer to intervening petition overruled. Payment ordered to the intervenor of the balance in the hands of the marshal, less the costs oí said intervention.